666 S.E.2d 647 (2008)
SMITHFIELD HOUSING AUTHORITY
v.
Philip CREECH.
No. 114P07-5.
Supreme Court of North Carolina.
August 26, 2008.
Philip Creech, Pro Se.
Robert Spence, Jr., Smithfield, for Smithfield Housing Authority.

ORDER
Upon consideration of the petition filed by Defendant on the 11th day of August 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Johnston County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 26th day of August 2008."